Citation Nr: 1728586	
Decision Date: 07/20/17    Archive Date: 07/27/17

DOCKET NO.  14-07 459	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an extraschedular disability rating for migraine headaches. 

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), prior to April 28, 2016.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Abdelbary, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the U.S. Army from May 1954 to May 1957 and in the U.S. Air Force from July 1957 to March 1976.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In September 2015 and April 2016, the Board remanded this case for further development.  

In an April 2016 decision, the Board increased the rating of the Veteran's migraine headaches to 50 percent.  In this decision, the Board remanded the issues of entitlement to an extra-schedular evaluation for migraine headaches and entitlement to a TDIU, which was found to be reasonably raised as part of the increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  

In August 2016, the RO granted TDIU effective April 28, 2016.  In addition, the RO found that the effective date of the increased evaluation for service-connected migraine headaches as assigned in rating decision dated August 17, 2012, was clearly and unmistakably erroneous; and the correct date for the increased evaluation was established as effective July 27, 2012.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran's migraine headaches do not present an exceptional or unusual disability picture to render impractical the schedular rating criteria.

2.  Prior to April 28, 2016, the Veteran does not meet the schedular criteria for TDIU, and the evidence during this period does not suggest that his service-connected disabilities rendered him totally unable to secure or maintain substantially gainful employment so as to warrant consideration of a TDIU on an extraschedular basis.


CONCLUSIONS OF LAW

1. The criteria for an extraschedular rating for migraine headaches have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321 (b), 4.7, 4.124a Diagnostic Code 8100 (2016).

2.  Prior to April 28, 2016, the criteria for an award of a TDIU have not been met. 38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.400, 4.16 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Extra Schedular Considerations

The Veteran is service-connected for migraine headaches, which he has described as being productive of pulsating head pain, occasional nausea, sensitivity to light and blurred vision.  The Veteran has reported headaches lasting from one to two days in duration, occurring in frequency of approximately once a week.  The Veteran contends that a higher disability rating is warranted based on the diagnostic code not contemplating his exceptional disability picture. 

Disability evaluations are determined by application of a schedule of ratings based on the average impairment of earning capacity resulting from a service-connected disability.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

When either a claimant or the evidence of record suggests that a schedular rating may be inadequate, the Board must specifically adjudicate the issue of whether referral for an extraschedular rating is warranted.  38 C.F.R. 3.321 (b); see Barringer v. Peake, 22 Vet. App. 242 (2008); Colayong v. West, 12 Vet. App. 524, 536 (1999).  The Board may determine, in the first instance, that a veteran has not presented evidence warranting referral for extraschedular consideration, provided that it articulates the reasons or bases for that determination.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  However, although the Board does not have authority to grant an extraschedular rating in the first instance, the Board does have the authority to decide whether the claim should be referred to the VA Director of the Compensation Service for consideration of an extraschedular rating. 38 C.F.R. § 3.321 (b)(1).

The U.S. Court of Appeals for Veterans Claims has set forth a three-step analysis for determining whether an extra- schedular evaluation is appropriate.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  First, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability and the established criteria found in the rating schedule to determine whether the claimant's disability picture is adequately contemplated by the rating schedule.  Id.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate and no referral is required.  If, however, the symptoms are not adequately contemplated by the rating criteria, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id. at 115-16; see also 38 C.F.R. § 3.321 (b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. at 116.
In this case, the Veteran is currently in receipt of the maximum schedular rating under Diagnostic Code 8100, a 50 percent rating for migraine headaches with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  38 C.F.R. § 4.124(a).  Migraine headaches with characteristic prostrating attacks occurring on an average of once a month over the last several months warrant a 30 percent disability evaluation.  A 10 percent evaluation requires characteristic prostrating attacks averaging one in two months over the last several months.  A noncompensable evaluation is warranted with less frequent attacks.  See 38 C.F.R. § 4.124a, Diagnostic Code 8100.  The rating criteria do not define "prostrating" and the Court has not undertaken to define "prostrating."  See Fenderson v. West, 12 Vet. App. 119 (1999).  According to Webster's New World Dictionary of American English, Third College Edition (1986), p. 1080, "prostration" is defined as "utter physical exhaustion or helplessness."

With regard to the Veteran's service-connected migraine headaches, the evidence of record does not reflect that the disability picture is so exceptional as to not be contemplated by the rating schedule.  

In a July 2012 VA examination report for headaches (including migraine headaches), the Veteran's reported symptoms of his migraine headaches were pulsating or throbbing head pain, pain localized on one side of the head, and prostrating attacks of headache pain.  In addition, symptoms noted that were associated with his headaches were nausea, sensitivity to light, and changes in vision for a duration of less than one day.  The VA examiner noted that this does have an impact on the Veteran's ability to work in that the blurring vision (aura) lasts approximately a half an hour.  However, the VA examiner did not state that the frequency of the prostrating attacks is productive of "economic inadaptability."

In a November 2014 primary care note, the Veteran reported his migraine headaches were down to once every three months and triptan (prescribed medicine) works very well for his migraine headaches.  See November 7, 2014 VA Medical Center treatment records. 

In a November 2015 statement by the Veteran, the Veteran chronicled the frequency he suffered migraine headaches.  Based on his log, he experienced disabling headaches which begin with blurred vision, occurring three to five times a month from October 2014 to September 2015.  The Veteran also reported that he did not always seek medical treatment for these headaches and would treat his headache pain with medicine. 

In a November 2015 statement by the Veteran's spouse of 58 years, she described the severity of the Veteran's migraines as getting more frequent in the past couple years, occurring usually once a week.  She described the Veteran's migraine headaches as disabling, nauseating, and pounding, which occur with blurred vision.  She also stated that his headaches are triggered by bright lights and reading, and his blurred vision effects his ability to drive. 

In a December 2015 VA examination report for headaches (including migraine headaches), the Veteran's reported symptoms of his migraine headaches were headache pain,  pain on both sides of his head, and prostrating attacks of headache pain.  In addition, symptoms noted that were associated with his headaches were sensitivity to light, sensitivity to sound, changes in vision, sensory changes, and blurriness prior to headaches.  The VA examiner noted the duration of the headache pain was typically less than one day, and the frequency of his prostrating attacks were once a month. 

In a May 2016 letter from Summit Medical Group, Dr. H. stated that based on the Veteran's migraine headaches, cervical neck pain, and history of coronary artery disease (non-service connected), in his opinion, it would not be "optimal" for the Veteran to work full time.  However, Dr. H. did not state whether these disabilities would wholly prevent employment and did not further quantify the extent to which this characterization exceeds the "severe economic inadaptability" already contemplated by his assigned rating.

In a June 2016 VA examination report for headaches  (including migraine headaches), the Veteran's reported symptoms of his migraine headaches were headache pain,  pulsating or throbbing head pain, and prostrating attacks of headache pain.  In addition, symptoms noted that were associated with his headaches were nausea, sensitivity to light, sensitivity to sound, and changes in vision.  The VA examiner noted the duration of the headache pain typically lasts for one day, and frequency of his prostrating attacks were once a week.  The VA examiner noted that the Veteran does have prostrating and prolonged attacks of migraines productive of severe economic inadaptability.  Ultimately, the VA examiner opined that the Veteran's migraines preclude him from seeking a gainful occupation either sedentary or physical due to the frequent absences and unreliability of the Veteran due to his migraines.  

Consequently, after review of the evidence of record, the Veteran's migraine headaches did not manifest any symptoms that were outside of those contemplated by the schedular criteria.  The evidence fails to show anything unique or unusual about the Veteran's migraines that would render the schedular criteria inadequate.  The Veteran's main symptoms appear to be severe headaches productive of pulsating head pain, occasional nausea, sensitivity to light and blurred vision, which are specifically contemplated in the rating assigned under Diagnostic Code 8100.  

The Board notes that the Veteran's migraine headaches have caused some functional impairment, as reflected in the July 2012 and December 2015 VA examination reports and in the May 2016 letter from Summit Medical Group; however, the Veteran is already in receipt of the maximum schedular evaluation for this disability, and the rating criteria that support that evaluation contemplate "severe economic inadaptability," which expressly contemplates interference with employment.  Further, in the July 2012 and December 2015 VA examination reports, and in the May 2016 letter from Summit Medical Group, the examiners did not state whether the Veteran's functional impairment would prevent employment and did not further quantify the extent to which this characterization exceeds the "severe economic inadaptability" already contemplated by his assigned rating.  For example, in the May 2016 letter from Summit Medical Group, Dr. H's opinion is that working full time would not be "optimal", which the Board notes would be consistent with severe economic inadaptability, as contemplated by the rating assigned.  

Additionally, the Board notes that the June 2016 VA examination is the only examination report of record that finds that the Veteran's migraine headaches preclude him from seeking a gainful occupation.  And based on this examination report the Veteran is in receipt of a TDIU from April 28, 2016, which already takes into account the findings of this report and the effect of the Veteran's migraine headaches upon the Veteran's ability to secure or follow a substantially gainful occupation.  As such, from the April 28, 2016, the Veteran's migraine headaches and its effect on his employment have been captured by the schedular evaluations provided for in 38 C.F.R. § 4.16(a) and thus, this matter does not need extraschedular consideration.  

Accordingly, as the evidentiary record did not demonstrate that the symptomatology consistently associated with the Veteran's service-connected migraine headaches was not wholly contemplated by the criteria utilized to assign the 50 percent evaluation, the threshold issue under Thun is not met.  Therefore, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  

Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  

Further, the Board notes that, pursuant to Johnson v. McDonald, 762 F.3d 1362   (Fed. Cir. 2014), a veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  Yancy v. McDonald, 27 Vet. App. 484, 495   (Fed. Cir. 2016).  There is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  Accordingly, an extraschedular rating is not warranted.

II.  TDIU 

A total rating for compensation purposes may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more service-connected disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  

The term unemployability as used in VA regulations governing total disability ratings is synonymous with an inability to secure and follow a substantially gainful occupation.  See VAOPGCPREC 75-91 (Dec. 17, 1991).  The issue is whether the Veteran's service-connected disability or disabilities preclude him from engaging in substantially gainful employment (i.e., work which is more than marginal, that permits the individual to earn a living wage).  See Moore v. Derwinski, 1 Vet. App. 356 (1991).  In a claim for TDIU, the Board may not reject the claim without producing evidence, as distinguished from mere conjecture, that the Veteran's service-connected disability or disabilities do not prevent him from performing work that would produce sufficient income to be other than marginal.  Friscia v. Brown, 7 Vet. App. 294 (1995).

For a veteran to prevail on a claim for a TDIU, the record must reflect some factor, which takes this case outside the norm.  The sole fact that the veteran is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  Factors to be considered are the veteran's education, employment history, and vocational attainment.  See Ferraro v. Derwkinsi, 1 Vet. App. 326, 332 (1991). 

As noted above, the present claim for a TDIU arose in connection with the claim for a higher non initial rating for migraine headaches.  The Veteran filed a claim for an increased rating for his service-connected migraine headaches in August 2012.  Thus, the appeal period for consideration is up to one year prior to August 2012 to April 27, 2016.  As of April 28, 2016, the Veteran is in receipt of a TDIU. 

In this case, in terms of whether the minimum schedular requirements for TDIU are met for the period prior to April 28, 2016, the Veteran has been in receipt of a 10 percent evaluation for migraine headaches prior to July 27, 2012 and a 50 percent evaluation from July 27, 2012; a 20 percent evaluation for degenerative arthritis of the cervical spine since January 16, 2013; a 10 percent evaluation for bilateral hearing loss prior to April 28, 2016; and noncompensable rating a scar, front of forehead, prior to April 28, 2016.  Thus, prior to July 27, 2012, the Veteran had a combined rating of 20 percent, and from July 27, 2012, the Veteran had a combined rating of 60 percent.  

Here, as indicated above, the evaluations of the Veteran's service-connected disabilities have changed over the appeal period, however at no point during the appeal period have the Veteran's evaluations met the schedular requirements of a single service-connected disability ratable at 60 percent or more, or a combined rating of 70 percent or more.  Thus, the minimum schedular requirements for TDIU have not been satisfied. 

Although the Veteran failed to meet the schedular criteria for a TDIU for the period prior to April 28, 2016, the Board notes that it is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of their service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  Although the Board cannot grant a TDIU in the first instance under this regulation, it must still determine whether a remand for referral to the Director of Compensation is warranted.  Bowling v. Principi, 15 Vet. App. 1, 10 (2001). Id.  Factors to be considered include, but are not limited to, the veteran's service-connected disabilities, employment history, and educational and vocational attainment.  38 C.F.R. § 4.16(b).

Based on the evidence of record, the Board finds that the preponderance of evidence is against a finding that the Veteran is entitled to a TDIU prior to April 28, 2016.  

The Veteran contends that his service-connected migraine headaches, hearing loss, and cervical neck strain disabilities have precluded him from following any substantially gainful employment.  Specifically, the Veteran asserts that his symptoms including difficulty hearing, inability to turn his neck (affecting ability to drive), and significant pain associated with regular migraines along with nausea and blurred vision are what keep him from obtaining employment.

On the Veteran's application for increased compensation based on unemployability, the Veteran reported he last worked in January 1999 as an aircraft loadmaster, with an educational level of completion of high school.  See April 2016 VA Form 21- 8940.  The Board notes that based on the Veteran's DD-214 records, during the Veteran's almost 22 years of service, he was an administrative clerk, administrative assistant and an aircraft loadmaster superintendent. 

In a July 2012 VA examination report for headaches (including migraine headaches), the VA examiner noted that the Veteran's headache condition does impact his ability to work in that he has blurring vision (aura) lasting approximately a half an hour. 

In a March 2013 VA examination report for a cervical spine , the VA examiner noted that there was functional loss and/or functional impairment of the cervical spine, in that there is less movement than normal and pain on movement.  In terms of functional impact, the VA examiner noted that the Veteran stated that his neck pain interferes with his ability to engage in strenuous activities, such as moving, lifting and bending.  

In a November 2015 statement by the Veteran's spouse, she stated that the Veteran's headaches effect his vision to the point that he is unable to work or drive during the episodes. 

In a December 2015 VA examination report for headaches (including migraine headaches), the VA examiner noted that the Veteran's migraine headaches have an impact on his ability to work, in that the Veteran's headaches preclude occupational activities requiring focus or sustained concentration.  However, the VA examiner noted that the frequency of prostrating migraines do not occur that preclude "economic inadaptability." 

In a March 2016 VA examination report for neck (cervical spine) conditions, the VA examiner noted that the Veteran's cervical spine condition does impact his ability to work, in that the Veteran reported he is unable to turn his head sufficiently while driving.  However, the VA did not state that the Veteran's condition would prevent him from becoming employed.  

In a May 2016 statement by the Veteran's spouse, she stated that during the course of 59 years of marriage, she has watched the Veteran suffer from severe migraine headaches and neck pain.  She believes that due to his age (80 years), disabling headaches, heart condition, and neck pain, it would be almost impossible for him to hold down steady employment. 

The above reflects that for the period prior to April 28, 2016, the Veteran's service-connected migraine headaches, hearing loss, and cervical spine disability, have resulted in some impairment in his ability to work, but there is no indication that they have prevented him from securing or maintaining gainful employment consistent with his education and occupational experience.

Although the July 2012 VA examiner noted that his migraine headaches has an impact on the Veteran's ability to work in that his headaches are associated with aura which lasts for about half an hour, the VA examiner did not state that this would prevent the Veteran from obtaining gainful employment.  Similarly,  the March 2013 VA examiner noted that the Veteran's cervical spine disability interferes with the Veteran's ability to engage in strenuous activities, such as moving, lifting and bending, but again the VA examiner did not stat that this would prevent the Veteran from obtaining gainful employment.  Further, the December 2015 VA examiner expressly noted that the impact of the Veteran's headaches does not preclude "economic inadaptability."  Also, the March 2016 VA examiner noted that the Veteran's cervical spine disability does impact the ability to work, as the Veteran is not able to turn his head while driving, but again, the VA examiner did not say that this would preclude him for seeking and following gainful employment.  Lastly, the Board acknowledges the Veteran's spouse statement that she believes that due to the Veteran's age, disabling headaches, heart condition, and neck pain, it would be also impossible for him to hold own steady employment.  However, the Board notes that individual unemployability must be determined without regard to any nonservice-connected disabilities or the Veteran's advancing age. 38 C.F.R. §§ 3.341 (a), 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993). 

Here, the Board finds that medical evidence of record does not indicate the Veteran's service-connected disability, for the period prior to April 28, 2016, have prevented him for securing or maintaining employment consistent with his education and occupational experience.  In fact a review of the Veteran's medical records does not result in any medical evidence or medical opinion evidence which would suggest the Veteran is unable to perform sedentary employment.  

Prior to April 28, 2016, the Board finds that a preponderance of the evidence suggests that he would not have been prevented from gainful employment in at least a sedentary environment.  As such, the benefit of the doubt doctrine is not for application.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  In sum, the Board finds that the preponderance of the evidence is against a finding that Veteran's service-connected disabilities precluded him from securing and maintaining substantially gainful employment prior to April 28, 2016. Thus, entitlement to a TDIU must be denied and referral for extraschedular consideration is not warranted. 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102 .



ORDER

Entitlement to an extraschedular disability rating for migraine headaches is denied.

Entitlement to a TDIU, prior to April 28, 2016, is denied. 




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


